
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.6

OFFICE SUBLEASE


BASIC SUBLEASE INFORMATION

LEASE DATE:   January 10, 2002 LANDLORD:   Gateway Technology Center, LLC
TENANT:   Canopy Properties, Inc. ADDRESS OF TENANT:   Suite 300, 333 South 520
West, Lindon, Utah 84042 SUBTENANT:   Caldera International, Inc. ADDRESS OF
SUBTENANT:   355 South 520 West, Lindon, Utah 84042 CONTACT:   Walter
Hammond            TELEPHONE:        801-765-4999 PROPERTY:   Lot 4, Plat "A"
Gateway Technology Center II Subdivision (A Revision of Gateway Technology
Center "B"), Lindon, Utah, according to the official plat thereof, filed
October 1, 1999, as Entry No. 106960, Map Filing No. 8248, of the Official
Records of the Utah County Recorder. BUILDING:   Canopy Office Building II, 355
South 520 West, Lindon, Utah, located on the Property. PREMISES:   Approximately
30,000 Rentable Square Feet identified as Suites 100, 200, and 250 of the
Building. The square footage shall increase beginning in the 25th month to
approximately 35,000 Rentable Square Feet, and again in the 49th month to
approximately 40,000 Rentable Square Feet. BUILDING SIZE:   40,000 Approximate
Rentable Square Feet SUBLEASE TERM:   70 months, commencing on March 1, 2002,
("Commencement Date") and ending on December 31, 2007.

 
  Month

--------------------------------------------------------------------------------

  Annual Rent

--------------------------------------------------------------------------------

  Monthly Rent

--------------------------------------------------------------------------------

BASE RENT:   1-12   $556,500   $46,375     13-24   $589,500   $49,125     25-36
  $708,756   $59,063     37-48   $726,250   $60,521     49-60   $852,000  
$71,000     61-70   $876,000   $73,000

EXPENSE STOP FOR ADJUSTMENT OF BASIC OPERATING COSTS AND TAXES: $5.70 Per
rentable square foot per year.

SUBTENANT'S PERCENTAGE SHARE OF OPERATING COSTS: 75% in months 1 through 24,
87.5% in months 25 through 48, 100% in months 49 through 70.

SUBLEASE CONSIDERATION: $46,375

        The foregoing Basic Sublease Information is hereby incorporated into and
made a part of this Sublease. Each reference in this Sublease to any of the
Basic Sublease Information shall mean the respective information herein above
set forth and shall be construed to incorporate all of the terms

--------------------------------------------------------------------------------


provided under the particular Sublease paragraph pertaining to such information.
In the event of any conflict between any Basic Sublease Information and the
Sublease, the latter shall control.

TENANT/SUBLANDLORD:   SUBTENANT: Canopy Properties, Inc.   Caldera
International, Inc.
By:
 
/s/  BOYD WORTHINGTON      

--------------------------------------------------------------------------------


 
By:
 
/s/  ROBERT K. BENCH      

--------------------------------------------------------------------------------


Its:
 
Managing Director
 
Its:
 
Chief Financial Officer

2

--------------------------------------------------------------------------------




TABLE OF CONTENTS


Paragraph Number


--------------------------------------------------------------------------------

   
  Page Number

--------------------------------------------------------------------------------

1.   Occupancy   4 2.   Term, Possession and Leasehold Improvements   4 3.  
Rent   4 4.   Restrictions on Use   5 5.   Compliance with Laws   5 6.  
Alterations   5 7.   Repair   5 8.   Liens   6 9.   Assignment and Subletting  
6 10.   Insurance and Indemnification   7 11.   Waiver of Subrogation   8 12.  
Parking, Services and Utilities   8 13.   Estoppel Certificate   9 14.   Holding
Over   9 15.   Subordination   10 16.   Rules and Regulations   10 17.   Reentry
by Landlord   10 18.   Insolvency or Bankruptcy   10 19.   Default   10 20.  
Joint and Several Liability   12 21.   Damage by Fire, Etc.   12 22.   Hazardous
Materials   13 23.   Eminent Domain   13 24.   Sale by Landlord   13 25.   Right
of Landlord to Perform   14 26.   Surrender of Premises   14 27.   Waiver   14
28.   Notices   15 29.   Rental Adjustments   15 30.   Taxes Payable by Tenant  
17 31.   Quiet Enjoyment   17 32.   Successors and Assigns   18 33.   Attorneys'
Fees   18 34.   Sublease Consideration   18 35.   Corporate Authority   18 36.  
Lease Effective Date   18 37.   Brokerage   18 38.   Force Majeure   18 39.  
Certain Rights Reserved by Landlord   18 40.   Personal Liability   19 41.  
Right to Cancel   19 42.   Miscellaneous   19

3

--------------------------------------------------------------------------------




SUBLEASE AGREEMENT


        THIS SUBLEASE AGREEMENT (the "Sublease") is made as of this 10th day of
January, 2002, Between Canopy Properties, Inc., ("Tenant") and Caldera
International, Inc. ("Subtenant").

        Tenant hereby leases to Subtenant and Subtenant hereby leases from
Tenant those Premises as shown on Exhibit A attached hereto and made a part
hereof, specified in the Basic Lease Information attached hereto (the
"Premises"), together with the right to use and access any common areas serving
the Premises and all other rights appurtenant thereto. The parties understand
and agree that the rentable square feet of the Premises and the Building of
which the Premises is a part is measured in accordance with the architectural
drawings of Naylor-Wentworth Architects, from which the Building was
constructed. The parties acknowledge that the aformentioned measurement method
is different from the Building Owners and Managers Association ("BOMA") method
of measurement, but is in accordance with the square footage agreed to in that
certain Master Lease by and between Gateway Technology Center, LLC, as
"Landlord," and Tenant, as tenant, a true, correct and complete copy of which is
attached hereto as Exhibit D.

        1.     Occupancy. Subtenant shall use and occupy the Premises for
general office purposes and for no other use or purpose without the prior
written consent of Tenant.

        2.     Term, Possession and Subleasehold Improvement.

        a.     The term of this Sublease shall be for the period specified in
the Basic Sublease Information commencing on the Commencement Date, and ending
thereafter as specified in the Basic Sublease Information, provided, however,
that in the event the Commencement Date is a date other than the first day of a
calendar month, said term shall extend for said number of months in addition to
the remainder of the calendar month following the Commencement Date (or until
sooner terminated as herein provided).

        b.     Subtenant expressly acknowledges that (A) Subtenant has
thoroughly examined the premises and, subject to the Tenant's obligations set
forth in paragraphs 2.b and 2.c above, shall take and accept the premises in its
"as is" condition upon delivery pursuant to paragraph 2.c above, and (B) neither
Tenant nor Tenant's agents nor employees have made representations or warranties
as to the condition of the premises, the building, or the property, nor has the
Tenant made any commitments to remodel, repair or redecorate, except as
expressly set forth herein.

        3.     Rent.

        a.     Subtenant shall pay to Tenant throughout the term of this
Sublease rent as specified in the Basic Sublease Information, payable in monthly
installments in advance on the first day of each month during every year of the
term hereby demised in lawful money of the United States, to Tenant at the
address specified in the Basic Sublease Information, or to such other firm or to
such other place as Tenant may from time to time designate in writing. Said
rental is subject to adjustment as provided in Paragraph 29 hereof. If this
Sublease commences on a day other than the first day of a calendar month or ends
on a day other than the last day of a calendar month, the monthly rental for the
fractional month shall be appropriately prorated.

        b.     Subtenant recognizes that late payment of any rent or other sum
due hereunder from Subtenant to Tenant will result in administrative expense to
Tenant, the extent of which additional expense is extremely difficult and
economically impractical to ascertain. Subtenant therefore agrees that if rent
or any other payment due hereunder from Subtenant to Tenant remains unpaid ten
(10) days after said amount is due, the amount of such unpaid rent or other
payment shall be increased by a late charge to be paid Tenant by Subtenant in an
amount equal to five percent (5%) of the amount of the delinquent rent or other
payment. The amount of the late charge to be paid to Tenant by Subtenant on any
unpaid rent or other payment shall be reassessed and added to Subtenant's
obligation for each successive monthly period accruing after the date on which
the

4

--------------------------------------------------------------------------------




late charge is initially imposed. Subtenant agrees that such amount is a
reasonable estimate of the loss and expense to be suffered by Tenant as a result
of such late payment by Subtenant and may be charged by Tenant to defray such
loss and expense. The provisions of this Paragraph in no way relieve Subtenant
of the obligations to pay rent or other payments on or before the date on which
they are due, nor do the terms of this Paragraph in any way affect Tenant's
remedies pursuant to Paragraph 19 of this Sublease in the event said rent or
other payment is unpaid after the date due.

        c.     Except as expressly provided herein to the contrary, Subtenant's
covenants and obligations to pay all rent hereunder are unconditional and
independent of any other covenant or condition imposed on either Tenant or
Subtenant, whether under this Sublease, at law or in equity.

        4.     Restrictions on Use. Subtenant shall not do or permit anything to
be done in or about the Premises which will in any way obstruct or interfere
with the rights of other Subtenants or occupants of the Building or injure or
annoy them, nor use or allow the Premises to be used for any improper, immoral,
unlawful, or objectionable purpose as reasonably determined by the Tenant, nor
shall Subtenant cause or maintain or permit any nuisance in, on, or about the
Premises. Subtenant shall not commit or suffer the commission of any waste in,
on, or about the Premises, nor permit any use of the Premises which may be
dangerous to persons or property. Subtenant shall not do nor permit anything to
be done on or about the Premises or bring or keep anything therein which will in
any way increase the rate of any insurance upon the Building or any of its
contents or cause a cancellation of said insurance or otherwise affect said
insurance in any manner. No retail sales shall be permitted upon the Premises
without the prior written consent of Tenant.

        5.     Compliance with Laws. Subtenant shall not use the Premises or
permit anything to be done in or about the Premises which will in any way
conflict with any law, statute, ordinance, or governmental rule or regulation
now in force or which may hereafter be enacted or promulgated. Subtenant shall
at its sole cost and expense promptly comply with all laws, statutes,
ordinances, and governmental rules, regulations, or requirements now in force or
which may hereafter be in force and with the requirements of any board of fire
underwriters or other similar body now or hereafter constituted relating to or
affecting the condition, use, or occupancy of the Premises, excluding structural
changes not related to or affected by alterations or improvements made by or for
Subtenant or Subtenant's acts.

        6.     Alterations. Subtenant shall not make or suffer to be made any
alterations, additions, or improvements in, on, or to the Premises or any part
thereof without the prior written consent of Tenant, said consent not to be
unreasonably withheld or delayed; and any such alteration, addition, or
improvement in, on, or to said Premises, except for Subtenant's movable
furniture and equipment, shall immediately become Tenant's property and, at the
end of the term hereof, shall remain on the Premises without compensation to
Subtenant. In the event Tenant consents to the making of any such alteration,
addition, or improvement by Subtenant, the same shall be made by Subtenant, at
Subtenant's sole cost and expense, in accordance with plans and specifications
approved by Tenant, and any contractor or person selected by Subtenant to make
the same must first be approved in writing by Tenant, or, at Tenant's option,
the alteration, addition, or improvement shall be made by Tenant (in accordance
with the provisions of subsections 2.b. and 2.c., above) for Subtenant's account
and Subtenant shall reimburse Tenant for the cost thereof (said cost to be no
greater than the lowest third-party bid submitted to Subtenant for such work)
within twenty (20) days after receipt of a statement. Upon the expiration or
sooner termination of the term herein provided, Subtenant shall upon demand by
Tenant, at Subtenant's sole cost and expense forthwith and with all due
diligence remove any or all alterations, additions, or improvements made by or
for the account of Subtenant, designated by Tenant to be removed, and Subtenant
shall forthwith and with all due diligence, at its sole cost and expense, repair
and restore the Premises to their original condition.

        7.     Repair. Except as otherwise agreed by the parties in writing and
except as otherwise provided in this Sublease, by taking possession of the
Premises, Subtenant accepts the Premises as being in the

5

--------------------------------------------------------------------------------


condition in which Tenant is obligated to deliver them and otherwise in good
order, condition, and repair. Subtenant shall, at all times during the term
hereof at Subtenant's sole cost and expense, keep the Premises and every part
thereof in good order, condition, and repair. Subtenant shall upon the
expiration or sooner termination of the term hereof provided, surrender to
Tenant the Premises and all repairs, changes, alterations, additions, and
improvements thereto, neat and clean and in the same condition as when received
except for reasonable wear and tear as reasonably determined by Tenant. It is
hereby understood and agreed that Tenant has no obligation to alter, remodel,
improve, repair, decorate, or paint the Premises or any part thereof except as
specified in Section 2, above, and Exhibit B attached hereto and made a part
hereof.

        8.     Liens. Subtenant shall keep the Premises free from any liens
arising out of any work performed, material furnished, or obligations incurred
by Subtenant. In the event that Subtenant shall not, within ten (10) days
following the imposition of any such lien, cause the same to be released of
record by payment or posting of a property bond, Tenant shall have, in addition
to all other remedies provided herein and by law, the right, but no obligation,
to cause the same to be released by such means as it shall deem proper,
including payment of the claim giving rise to such lien. All such sums paid by
Tenant and all expenses incurred by it in connection therewith shall be
considered additional rent and shall be payable to it by Subtenant on demand
with interest at the rate of fifteen percent (15%) per annum or four percent
(4%) above the prime rate of Wells Fargo Bank, whichever is less. Tenant shall
have the right at all times to post and keep posted on the Premises any notices
permitted or required by law, or which Tenant shall deem proper, for the
protection of Tenant, the Premises, the Building, and any other party having an
interest therein, from mechanics' and materialmen's liens, and Subtenant shall
give to Tenant at least five (5) business days' prior notice of commencement of
any construction on the Premises.

        9.     Assignment and Subletting.

        a.     Subtenant shall not sell, assign, encumber, or otherwise transfer
by operation of law or otherwise this Sublease or any interest herein, sublet
the Premises or any part thereof, or suffer any person to occupy or use the
Premises or any portion thereof, without the prior written consent of Tenant as
provided herein, which consent shall not be unreasonably withheld provided the
Landlord is not harmed nor potentially harmed by such consent, nor shall
Subtenant permit any lien to be placed on the Subtenant's interest by operation
of law. A transfer by the present majority shareholders of ownership and control
of the voting stock of a corporate Subtenant, or a transfer of a controlling
interest in a partnership or proprietorship, as applicable, shall be deemed an
assignment for the purposes of this Section, Subtenant shall, by written notice,
advise Tenant of its desire from and after a stated date (which shall not be
less than thirty (30) days nor more than ninety (90) days after the date of
Subtenant's notice), to sublet the Premises or any portion thereof for any part
of the term hereof, and in such event Tenant shall have the right, to be
exercised by giving written notice to Subtenant within ten (10) days after
receipt of Subtenant's notice, to terminate this Sublease as to the portion of
the Premises described in Subtenant's notice and such notice shall, if given,
terminate this Sublease with respect to the portion of the Premises therein
described as of the date stated in Subtenant's notice. Said notice by Subtenant
shall state the name and address of the proposed sub- subtenant, and Subtenant
shall deliver to Tenant a true and complete copy of the proposed sub-sublease
with said notice. If said notice shall specify all of the Premises and Tenant
shall give said termination notice with respect thereto, this Sublease shall
terminate on the date stated in Subtenant's notice. If, however, this Sublease
shall terminate pursuant to the foregoing with respect to less than all the
Premises, the rent, as defined and reserved hereinabove and as adjusted pursuant
to Paragraph 29, 29 shall be adjusted on a pro rata basis to the number of
square feet retained by Subtenant, and this Sublease as so amended shall
continue thereafter in full force and effect. If Tenant, upon receiving said
notice by Subtenant with respect to any of the Premises, shall not exercise its
right to terminate, Tenant will not unreasonably withhold its consent to
Subtenant's subletting the Premises specified in said notice.

6

--------------------------------------------------------------------------------

        b.     Unless otherwise provided by Tenant in writing, any subletting
hereunder by Subtenant shall not result in Subtenant being released or
discharged from any liability under this Sublease. As a condition to Tenant's
prior written consent as provided for in this Paragraph, the sub- subtenant or
sub- subtenants shall agree in writing to comply with and be bound by all of the
terms, covenants, conditions, provisions, and agreement of this Sublease, and
Subtenant shall deliver to Tenant, promptly after execution, an executed copy of
each sub-sublease and an agreement of said compliance by each sublessee.

        c.     Tenant's consent to any sale, assignment, encumbrances,
subletting, occupation, lien or other transfer shall not release Subtenant from
any of Subtenant's obligations hereunder or be deemed to be a consent to any
subsequent occurrence. Any sale, assignment, encumbrance, subletting,
occupation, lien or other transfer of this Sublease which does not comply with
the provisions of this Paragraph 9 shall be void.

        d.     If Tenant consents to any subletting or assignment by Subtenant
as hereinabove provided and the rent, additional rent and other consideration
received by Subtenant under or relating to such sub-sublease exceeds the rent
payable to Tenant under this Sublease, or if Subtenant receives any
consideration from the assignee under any such assignment, then 100% of such
excess rents and consideration under or relating to such sub-sublease or 100% of
such consideration for any assignment shall automatically be due and payable by
Subtenant to Tenant as additional rent hereunder.

        10.   Insurance and Indemnification.

        a.     Tenant and Tenant's agent, shall not be liable to Subtenant and
Subtenant hereby waives all claims against same for any injury or damage to any
person or property in or about the Premises by or from any cause whatsoever,
other than Tenant's gross negligence or willful acts or omissions, and, without
limiting the generality of the foregoing, whether caused by water leakage of any
character from the roof, walls, basement, or any other portion of the Premises
or the Building, or caused by gas, fire, oil, or electricity in or about the
Premises or the building or the complex of which it is a part or any part
thereof.

        b.     Subtenant shall hold Tenant harmless from and defend Tenant
against any and all claims or liability for any injury or damage to any person
or property whatsoever: (i) occurring in, the Premises, (ii) occurring in, on,
or about any facilities (including, without prejudice to the generality of the
term "facilities," elevators, stairways, passageways, or hallways), the use of
which Subtenant may have in conjunction with other Subtenants of the Building,
when such injury or damage shall be caused by the act, negligence, fault of, or
omission of any duty with respect to the same by Subtenant, its agents,
servants, employees, or invitees, except to the extent caused by Tenant or its
agents, servants, employees or invitees gross negligence or willful acts or
omissions, or (iii) caused by or arising from the breach, failure or inaccuracy
of any representation or warranty of Subtenant hereunder.

        c.     Tenant shall hold Subtenant harmless from and defend Subtenant
against any and all claims or liability for any injury or damage to any person
or property whatsoever: (i) occurring on the Property, (ii) occurring in, on, or
about the Building (including, without prejudice to the generality of the term
"facilities," elevators, stairways, passageways, or hallways) when such injury
or damage shall be caused by the act, negligence, fault of, or omission of any
duty with respect to the same by Tenant, its agents, servants, employees, or
invitees, except to the extent caused by Subtenant's or its agents, servants,
employees or invitees gross negligence or willful acts or omissions, or
(iii) caused by or arising from the breach, failure or inaccuracy of any
representation, warranty or confirmation of Tenant hereunder.

        d.     Subtenant agrees to purchase at its own expense and to keep in
force during the term of this Sublease a policy or policies of worker's
compensation and comprehensive liability insurance,

7

--------------------------------------------------------------------------------




including personal injury and property damage, in the amount of FIVE HUNDRED
THOUSAND DOLLARS ($500,000) for property damage and FIVE HUNDRED THOUSAND
DOLLARS ($500,000) per person and TWO MILLION DOLLARS ($2,000,000) per
occurrence for personal injuries or deaths of persons occurring in or about the
Premises, or such other amount as Tenant shall deem necessary, based on periodic
insurance reviews in respect to injury or damage to persons or property. Said
policies shall: (i) name Tenant and Tenant's agent as an additional insured and
insure Tenant's contingent liability under this Sublease; (ii) be issued by an
insurance company which is acceptable to Tenant and licensed to do business in
the state of Utah; and (iii) provide that such insurance shall not be canceled
unless thirty (30) days' prior written notice shall have been given to Tenant.
Said policy or policies or certificates thereof shall be delivered to Tenant by
Subtenant upon commencement of the term of the Sublease and upon each renewal of
said insurance.

        e.     Landlord or Tenant shall procure and maintain, at all times
during the term of this Sublease, comprehensive liability insurance, including
personal injury and property damage, covering the roof, foundation, exterior
walls, and the public and common areas of the Building and the Property,
including lobbies, stairs, elevators, corridors and restrooms, the windows in
the Building and the mechanical, plumbing and electrical equipment serving the
Building, with coverage limits comparable to those carried by prudent owners of
office buildings and properties located in Utah County, Utah. In addition,
Landlord or Tenant shall, at all times during the term of this Sublease, procure
and maintain any insurance required by law for the protection of employees of
Tenant or the Landlord working in or around the Property (including without
limitation workers' compensation insurance) with no less than the minimum limits
required by law.

        11.   Waiver of Subrogation. Tenant and Subtenant hereby waive any right
that each may have against the other on account of any loss or damage arising in
any manner which is covered by policies of insurance for fire and extended
coverage, theft, public liability, worker's compensation, or other insurance now
or hereafter existing during the term hereof, provided, however, the parties
each shall first have their respective insurance companies waive any rights of
subrogation that such companies may have against Tenant or Subtenant, as the
case may be.

        12.   Parking, Services and Utilities.

        a.     Outside surface parking is available on a first come, first
served, unreserved basis.

        b.     Tenant shall maintain the public and common areas of the
Building, including lobbies, stairs, elevators, corridors and restrooms, the
windows in the Building, the mechanical, plumbing and electrical equipment
serving the Building, and the structure itself, in reasonably good order and
condition except for damage occasioned by the act of the Subtenant, which damage
shall be repaired by Tenant at Subtenant's expense.

        c.     Tenant agrees to furnish to the Premises during ordinary
business hours of generally recognized business days, (7:30 a.m.—6 p.m. Monday
through Friday, 9 a.m.—1 p.m. Saturday, but exclusive of Sundays and legal
holidays), water and electricity suitable for the intended use of the Premises,
heat and air conditioning required in Tenant's reasonable judgment for the
comfortable use and occupation of the Premises, janitorial services and elevator
service. Tenant reserves the right to charge a reasonable amount for after hours
electrical and heating, ventilating and air conditioning (HVAC) usage and
service. The present after-hour charge is $25 per hour and is subject to change
upon notice. Subtenant agrees at all times to cooperate fully with Tenant and to
abide by all the regulations and requirements which Tenant may prescribe for the
proper functioning and protection of said heating, ventilating, and
air-conditioning system. Wherever heat-generating machines, excess lighting, or
equipment are used in the Premises which affect the temperature otherwise
maintained by the air-conditioning system, Tenant reserves the right to install
supplementary air-conditioning units in the Premises, and the cost thereof
including the cost

8

--------------------------------------------------------------------------------




of installation and the cost of operation and maintenance thereof, shall be paid
by Subtenant to Tenant upon demand by Tenant. Tenant shall not be liable for any
interruption or failure of utility services on the Premises over which Tenant
has no control.

        d.     Except to the extent caused by Tenant or its agents, servants,
employees or invitees negligence or willful acts or omissions, Tenant shall not
be in default hereunder or be liable for any damages directly or indirectly
resulting from, nor shall the rental herein reserved be abated by reason of
(i) the installation, use, or interruption of use of any equipment in connection
with the furnishing of any of the foregoing utilities and services by anyone
other than Tenant, Tenant's agents or employees, (ii) failure to furnish or
delay in connection with the furnishing of any of the foregoing utilities and
services when such failure or delay is caused by acts of God or the elements,
labor disturbances of any character, any other accidents or other conditions
beyond the reasonable control of Tenant, or (iii) the limitation, curtailment,
rationing, or restriction on use of water or electricity, gas, or any other form
of energy or any other service or utility whatsoever serving the Premises or the
Building.

        e.     Any sums payable under this Paragraph 12 shall be considered
additional rent and may be added to any installment or rent thereafter becoming
due, and Tenant shall have the same remedies for a default in payment of such
sum as for a default in the payment of rent.

        13.   Estoppel Certificate. Within thirty (30) days following any
written request which Tenant may make from time to time, Subtenant shall execute
and deliver to Tenant a certificate substantially in the form attached hereto as
Exhibit C and made a part hereof, indicating thereon any exceptions thereto
which may exist at that time. Failure of the Subtenant to execute and deliver
such certificate shall constitute an acceptance of the Premises and
acknowledgment by Subtenant that the statements included in Exhibit C are true
and correct without exception. Tenant and Subtenant intend that any statement
delivered pursuant to this Paragraph may be relied upon by any mortgagee,
beneficiary, purchaser, or prospective purchaser of the Building or any interest
therein.

        14.   Holding Over.

        a.     Any previously arranged holding over after the expiration of the
term of this Sublease with the written consent of Tenant shall be a tenancy from
month to month. The terms, covenants, and conditions of such tenancy shall be
the same as provided herein, and the monthly rental shall be the then fair
market value of the Premises as reasonably determined by Tenant, but in no event
less than the monthly rental for the last period prior to expiration, subject to
adjustment as provided in Paragraph 29 herein. Acceptance by Tenant of rent
after such expiration shall not result in any tenancy or any renewal of the term
of this Sublease, and the provisions of this Paragraph are in addition to and do
not affect Tenant's right of reentry or other rights provided under this
Sublease or by applicable law.

        b.     If Subtenant shall retain possession of the Premises or any part
thereof without Tenant's consent following the expiration or sooner termination
of this Sublease for any reason, then Subtenant shall pay to Tenant for each day
of such retention double the amount of the daily rental for the last period
prior to the date of such expiration or termination, subject to adjustment as
provided in Paragraph 29. Subtenant shall also indemnify and hold Tenant
harmless from any loss or liability resulting from delay by Subtenant in
surrendering the Premises including, without limitation, any claims made by any
succeeding Subtenant founded on such delay. Alternatively, if Tenant gives
notice to Subtenant of Tenant's election thereof, such holding over shall
constitute renewal of this Sublease for a period from month to month. Acceptance
of rent by Tenant following expiration or termination shall not constitute a
renewal of this Sublease, and nothing contained in this Paragraph shall waive
Tenant's right of reentry or any other right. Unless Tenant exercises the option
hereby given to it, Subtenant shall be only a Subtenant at sufferance, whether

9

--------------------------------------------------------------------------------




or not Tenant accepts any rent from Subtenant while Subtenant is holding over
without Tenant's written consent.

        15.   Subordination. Without the necessity of any additional document
being executed by Subtenant for the purpose of effecting a subordination, this
Sublease shall be subject and subordinate at all times to the lien of any
mortgage or deed of trust which may now exist or hereafter be executed by
Landlord or Tenant in any amount for which said Building is specified as
security. The event that any mortgage or deed of trust is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, Subtenant shall,
notwithstanding any subordination, attorn to and become the Subtenant of the
relevant successor in interest. Subtenant covenants and agrees to execute and
deliver, upon demand by Tenant and in the form reasonably requested by Tenant,
any additional documents evidencing the priority or subordination of this
Sublease with respect to the lien of any such mortgage or deed of trust.

        16.   Rules and Regulations. Subtenant shall faithfully observe and
comply with the rules and regulations printed on or annexed to this Sublease
Tenant shall use reasonable efforts to ensure that all Subtenants or occupants
of the Building shall comply with the rules and regulations printed on or
annexed to this Sublease. Tenant further reserves the right to modify said rules
and regulations as needs for the Building may change, and Subtenant agrees to
observe and comply with all such reasonable changes.

        17.   Reentry by Tenant or Landlord. Tenant or Landlord shall have the
right to reenter the Premises at reasonable times to supply janitor services and
any other service to be provided by Tenant or Landlord to Subtenant hereunder.
Tenant or Landlord shall, after reasonable notice to Subtenant, have the right
to reenter the Premises to inspect the same, to show said Premises to
prospective purchasers, mortgagees, or Subtenants, to post notices of
nonresponsibility, and to alter, improve, or repair the Premises and any portion
of the Building of which the Premises are a part, without abatement of rent,
except when such alterations, improvements or repairs are necessitated by
Tenant's or Landlord's negligence or willful acts or omissions in which event
rent may be abated in proportion to the area of the Premises rendered
untenantable by such alterations, improvements or repairs, provided that
entrance to the Premises shall not be blocked thereby, and further provided that
the business of Subtenant shall not be interfered with unreasonably. For each of
the aforesaid purposes, Tenant or Landlord shall at all times have and retain a
key with which to unlock all of the doors in, upon, and about the Premises,
excluding Subtenant's vaults and safes, or special security areas (designated in
advance), and Tenant or Landlord shall have the right to use any and all means
which Tenant or Landlord may deem necessary or proper to open said doors in an
emergency, in order to obtain entry to any portion of the Premises, and any
entry to the Premises, or portions thereof obtained by Tenant or Landlord by any
of said means, or otherwise, shall not under any circumstances be construed or
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an eviction, actual or constructive, of Subtenant from the Premises or any
portions thereof.

        18.   Insolvency or Bankruptcy. The appointment of a receiver to take
possession of all or substantially all of the assets of Subtenant, or an
assignment of Subtenant for the benefit of creditors, or any action taken or
suffered by Subtenant under any insolvency, bankruptcy, or reorganization act,
shall at Tenant's option constitute a breach of this Sublease by Subtenant. Upon
the happening of any such event or at any time thereafter, this Sublease shall
terminate five (5) days after written notice of termination from Tenant to
Subtenant. In no event shall this Sublease be assigned or assignable by
operation of law or by voluntary or involuntary bankruptcy proceedings or
otherwise and in no event shall this Sublease or any rights or privileges
hereunder be an asset of Subtenant under any bankruptcy, insolvency, or
reorganization proceedings.

        19.   Default. The failure to perform or honor any covenant, condition,
or representation made under this Sublease shall constitute a default hereunder
by Subtenant or Tenant. In the event of default in the payment of rental or
adjustment thereto, Tenant shall provide Subtenant with one (1) written

10

--------------------------------------------------------------------------------


notice per calendar year. After providing Subtenant one (1) written notice per
calendar year Tenant shall not be required to give any further notice to
Subtenant of any such default before exercising any remedies available to
Tenant. Subtenant shall have a period of ten (10) days from the date of written
notice from Tenant within which to cure any default under this Sublease other
than a default in the payment of rental or adjustments thereto; provided,
however, that with respect to any default which cannot reasonably be cured
within ten (10) days, Subtenant shall have additional time necessary to cure the
default so long as Subtenant commences to cure within ten (10) days from
Tenant's notice, and continues to prosecute diligently the curing thereof. Upon
a default under this Sublease by Subtenant, and failure to cure the default by
Subtenant within the permissible time period, if any, Tenant shall have the
following rights and remedies in addition to, or as an alternative to, any other
rights or remedies available to Tenant at law or in equity:

        a.     The Sublease may be terminated at the option of Tenant by notice
in writing to Subtenant. If Tenant gives notice to Subtenant as herein provided,
the Sublease will be deemed terminated as of the date specified in Tenant's
notice and Subtenant shall have no further rights or obligations under the
Sublease except as provided in this Paragraph 19 which shall survive termination
of the Sublease.

        b.     Unless the Sublease is terminated as provided in subparagraph
19.a above, the Sublease will continue in full force and effect, except
Subtenant's right to possession of the Premises may be terminated at any time,
at the option of Tenant, by notice in writing to Subtenant. If Tenant gives
notice to Subtenant as herein provided, Subtenant's right to possession of the
Premises will be deemed terminated as of the date specified in Tenant's notice,
and Tenant shall use commercially reasonable efforts to mitigate damages, to
sublet the Premises or any part thereof for such term or terms and at such rent
and such other terms as Tenant deems advisable, with the right to make
alterations and repairs to the Premises. Upon each subletting, at the option of
Tenant, (i) either Subtenant shall be immediately liable to pay to Tenant, in
addition to indebtedness other than rent due hereunder, the cost of such
subletting and such alterations and repairs incurred by Tenant and the amount,
if any, by which the rent hereunder for the period of such subletting exceeds
the amount to be paid as rent for the Premises for such period, or (ii) Tenant
shall apply rents received from such subletting first, to payment of any
indebtedness other than rent due hereunder from Subtenant to Tenant; second, to
the payment of any costs of subletting and of any alterations and repairs;
third, to payment of rent due and unpaid hereunder, and the residual, if any,
shall be held by Tenant and applied in payment of future rent as the same
becomes due hereunder. If, under option (i), the rent shall not be promptly paid
to Tenant by the sub-Subtenant(s), or if, under option (ii), the rentals
received from the subletting during any month are less than all amounts owed for
that month by Subtenant hereunder, Subtenant shall pay any such deficiency to
Tenant. Such deficiency shall be calculated and paid monthly. Unless and until
the Sublease is terminated as provided in subparagraph 19.a above, Subtenant
shall continue to be liable to Tenant for rent and all other amounts owing under
the Sublease when and as they become due, whether or not Subtenant's possession
of the Premises has been terminated, and whether or not the Premises are sublet
by Tenant. For all purposes set forth in this subparagraph 19.b, Tenant is
hereby irrevocably appointed attorney-in-fact for Subtenant, with power of
substitution. No taking possession of the Premises by Tenant, as
attorney-in-fact for Subtenant, shall be construed as an election on its part to
terminate this Sublease unless a written notice of such intention is given to
Subtenant as provided in subparagraph 19.a above. Notwithstanding any action
taken by Tenant under this subparagraph, Tenant may at any time thereafter elect
to terminate this Sublease for such previous breach.

11

--------------------------------------------------------------------------------



        c.     Upon termination of the Sublease as provided in subparagraph 19.a
above, or upon termination of Subtenant's right to possession of the Premises,
as provided in subparagraph 19.b above, Tenant may reenter and take possession
of the Premises, and may remove any persons or property by any legal means. Any
of Subtenant's property remaining on the Premises including, without limitation,
equipment, inventory, furnishings and trade fixtures, shall be deemed to have
been abandoned by Subtenant and shall be and become the property of Tenant;
provided, however, that Tenant may, in its sole discretion, reject the property
and elect instead to store such property in a public warehouse or elsewhere at
the cost of and for the account of Subtenant, and further may, but shall not be
obligated to, sell such property and apply the proceeds there from in accordance
with applicable law.

        d.     In the event the Sublease is terminated as provided in
subparagraph 19.a above, Tenant shall be entitled to recover immediately,
without waiting until the due date of any future rent or until the date fixed
for expiration of the Sublease term provided in the Sublease, the following
amounts as damages:

        (1)   All past due rent and other amounts owing by Subtenant to Tenant
pursuant to the terms of this Sublease as of the date of termination of the
Sublease.

        (2)   All costs associated with Subtenant's default, whether or not suit
was commenced including, without limitation, costs of reentry and reletting,
costs of clean-up, refurbishing, removal of Subtenant's property and fixtures,
other expenses occasioned by Subtenant's failure to quit the Premises upon
termination and to leave them in the required condition, any remodeling costs,
attorneys' fees, court costs, broker commissions, and advertising costs.

        20.   Joint and Several Liability. If there be more than one Subtenant,
the obligations hereunder imposed upon Subtenant shall be joint and several.

        21.   Damage by Fire, Etc. If the Premises or the Building are damaged
by fire or other casualty, Tenant shall forthwith repair the same, provided such
repairs can be made within ninety (90) days from the date of such damage under
the laws and regulations of the federal, state, and local governmental
authorities having jurisdiction thereof. In such event, this Sublease shall
remain in full force and effect except that Subtenant shall be entitled to a
proportionate reduction of rent while such repairs to be made hereunder by
Tenant are being made. Said proportionate reduction shall be based on the extent
to which the making of such repairs to be made hereunder by Tenant shall
interfere with the business carried on by Subtenant on the Premises. Within
twenty (20) days from the date of such damage, Tenant shall notify Subtenant
whether or not such repairs can be made within ninety (90) days from the date of
such damage and Tenant's determination thereof shall be binding on Subtenant. If
such repairs cannot be made within ninety (90) days from the date of such damage
either to: (a) notify Subtenant of Tenant's intention to repair such damage and
diligently prosecute such repairs, in which event this Sublease shall continue
in full force and effect and the rent shall be reduced as provided herein; or
(b) notify Subtenant of Tenant's intention to terminate this Sublease as of a
date specified in such notice, which date shall be not less than thirty
(30) days nor more than sixty (60) days after such notice is given. In the event
that such notice to terminate is given by Tenant, this Sublease shall terminate
on the date specified in such notice. In case of termination by either event,
the rent shall be reduced by a proportionate amount based upon the extent to
which said damage interfered with the business carried on by Subtenant in the
Premises, and the Subtenant shall pay such reduced rent up to the date of
termination. Tenant agrees to refund to Subtenant any rent previously paid for
any period of time subsequent to such date of termination. The repairs to be
made hereunder by Tenant shall not include, and Tenant shall not be required to
repair, any damage by fire or other cause to the property of Subtenant or any
repairs or replacements of any paneling, decorations, railings, floor coverings,
or any alterations, additions, fixtures, or improvements installed on the
Premises by or at the expense of Subtenant.

12

--------------------------------------------------------------------------------


        22.   Hazardous Materials.

        a.     From and after the Commencement Date, except for Hazardous
Materials as are normally used in the conduct of its permitted use of the
Premises, Subtenant shall not bring, create or permit to remain on the Premises
any Hazardous Materials. Subtenant's violation of the foregoing prohibition
shall constitute a material breach and default hereunder and Subtenant shall
indemnify, hold harmless and defend Tenant from and against any claims, damages,
penalties, liabilities, and costs (including reasonable attorneys' fees and
court costs) caused by or arising out of (i) a violation of the foregoing
prohibition or (ii) the release of any Hazardous Materials on, under, or about
the Premises by Subtenant or its agents, employees or contractors after the
Commencement Date. Subtenant shall clean up, remove, remediate and repair any
soil or ground water contamination and damage caused by the release of any
Hazardous Materials in, on, under, or about the Premises by Subtenant or its
agents, employees or contractors after the Commencement Date in conformance with
the requirements of applicable law. Subtenant shall immediately give Tenant
written notice of any suspected breach of this Paragraph 22.a, upon learning of
the release of any Hazardous Materials, and upon receiving any notices from
governmental agencies pertaining to Hazardous Materials which may affect the
Premises. The obligations of Subtenant hereunder shall survive the expiration or
earlier termination, for any reason, of this Sublease.

        b.     For purposes of this Sublease, "Hazardous Material" or "Hazardous
Materials" means (i) any substance, the presence of which requires
investigation, remediation, or other response or corrective action under
applicable law, or (ii) any substance which is on the date of this Sublease
defined as a hazardous waste, hazardous substance, extremely hazardous
substance, hazardous material, hazardous matter, hazardous chemical, toxic
substance, toxic chemical, pollutant or contaminant, or other similar term, in
or pursuant to applicable law, or (ii) any asbestos or asbestos-containing
material, PCBs or equipment or articles conatining PCBs, petroleum, diesel fuel,
gasoline or other petroleum hydrocarbons.

        23.   Eminent Domain. If 50% or more of the floor area of the Premises
shall be taken or appropriated (or voluntarily sold or conveyed under threat
thereof) for public or quasi-public use by right of eminent domain, such that
the Premises is unsuitable for Subtenant's business, either party shall have the
right to terminate this Sublease agreement by giving notice to the other party
not more than sixty (60) days after the date on which such title shall pass to
the condemnor or possession thereof by the condemnor is required, whichever
occurs first, and all unearned rent paid by Subtenant shall be refunded to the
Subtenant. If a partial taking does not render the Premises unsuitable for
Subtenants business, then the Sublease shall continue in full force and effect;
the rent, however, shall be reduced proportionately as of the date that title
passes or possession is required, whichever occurs first. All compensation,
damages, and other proceeds awarded or paid by reason of the application of this
Section shall belong to and be the property of Landlord or Tenant and Subtenant
hereby waives and assigns to Landlord and Tenant all claims to any such
compensation, damages, and other proceeds. Subtenant shall have the right, to
the extent that the same shall not reduce Landlord or Tenant's award
attributable to the Premises, to claim only from condemnor such compensation as
may be recoverable by Subtenant in its own right for damages to Subtenant's
business and for the taking or appropriation of Subtenant's personal property
(including goodwill and relocation costs, etc.); furthermore, such award as is
attributable to and needed in the restoration of the Premises shall be applied
to the restoration of the Premises.

        24.   Sale by Tenant. In the event of a sale or conveyance by Tenant of
its Leasehold interest in the Building, the same shall operate to release Tenant
from any future liability upon any of the covenants or conditions, express or
implied, herein contained in favor of Subtenant, and in such event Subtenant
agrees to look solely to the responsibility of the successor in interest of
Tenant in and to this Sublease. This Sublease shall not be affected by any such
sale, and Subtenant agrees to attorn to the purchaser

13

--------------------------------------------------------------------------------


or assignee provided that purchaser or assignee agrees to not disturb
Subtenant's rights under this Sublease.

        25.   Right of Tenant to Perform. All covenants and agreements to be
performed by Subtenant under any of the terms of this Sublease shall be
performed by Subtenant at Subtenant's sole cost and expense and without any
abatement of rent. If Subtenant shall fail to pay any sum of money, other than
rent, required to be paid by it hereunder or shall fail to perform any other act
on its part to be performed hereunder, and such failure shall continue for ten
(10) days after notice thereof by Tenant, Tenant may, but shall not be obligated
so to do, and without waiving or releasing Subtenant from any obligation of
Subtenant, make any such payment or perform any such act on Subtenant's part to
be made or performed as in this Sublease provided. All sums so paid by Tenant
and all necessary incidental costs together with interest thereon at the rate of
fifteen percent (15%) per annum or four percent (4%) above the prime rate of
Wells Fargo Bank, whichever is less per annum from the date of such payment by
Tenant, shall be payable as additional rent to Tenant on demand, and Subtenant
covenants to pay any such sums, and Tenant shall have, in addition to any other
right or remedy of Tenant, the same rights and remedies in the event of
nonpayment thereof by Subtenant as in the case of default by Subtenant in the
payment of rent.

        26.   Surrender of Premises.

        a.     Subtenant shall, at least ninety (90) days before the last day of
the term hereof, give to Tenant a written notice of intention to surrender the
Premises on that date, but nothing contained herein shall be construed as an
extension of the term hereof or as consent of Tenant to a holding over by
Subtenant.

        b.     At the end of the term or any renewal thereof or other sooner
termination of this Sublease, or upon termination of Subtenant's right to
possession, Subtenant will peaceably deliver up to Tenant possession of the
Premises, together with all improvements or additions upon or belonging to same,
by whomsoever made, in the same condition as received or first installed,
reasonable wear and tear, damage by fire, earthquake, act of God, or the
elements alone excepted. Subtenant shall, prior to the termination of this
Sublease or termination of Subtenant's right to possession, remove all movable
furniture and equipment belonging to Subtenant, at Subtenant's sole cost, title
to which shall be in Subtenant until such termination, repairing any damage
caused by such removal. Property not so removed upon the termination of this
Sublease or upon termination of Subtenant's right to possession shall be deemed
abandoned by Subtenant, and title to the same shall thereupon pass to Tenant.
Upon request by Tenant, unless otherwise agreed to in writing by Tenant,
Subtenant shall remove, at Subtenant's sole cost, any or all permanent
improvements or additions to the Premises installed by or at the expense of
Subtenant and all movable furniture and equipment belonging to Subtenant which
may be left by Subtenant and repair any damage resulting from such removal.

        c.     The voluntary or other surrender of this Sublease by Subtenant,
or a mutual cancellation thereof, shall not work a merger, and shall, at the
option of Tenant, terminate all or any existing sub-subleases or subtenancies,
or may, at the option of Tenant, operate as an assignment to it of any or all
such sub-subleases or subtenancies.

        27.   Waiver. If either Tenant or Subtenant waives the performance of
any term, covenant, or condition contained in this Sublease, such waiver shall
not be deemed to be a waiver of any subsequent breach of the same or any other
term, covenant, or condition contained herein. Furthermore, the acceptance of
rent by Tenant shall not constitute a waiver of any preceding breach by
Subtenant of any term, covenant, or condition of this Sublease, regardless of
Tenant's knowledge of such preceding breach at the time Tenant accepted such
rent. Failure by either party to enforce any of the terms, covenants, or
conditions of this Sublease, for any length of time shall not be deemed to waive
or to decrease said party's right to insist thereafter upon strict performance
the other party. Waiver by either

14

--------------------------------------------------------------------------------

party to the Sublease of any term, covenant, or condition contained in this
Sublease may only be made by a written document signed by that party.

        28.   Notices. All notices or demands which may be or are required to be
given by either party to the other hereunder shall be in writing. All notices or
demands by Tenant to Subtenant shall be sent by United States certified or
registered mail, postage prepaid, addressed to Subtenant at the Premises, or to
such other place as Subtenant may from time to time designated in a notice to
Tenant. All notices or demands by Subtenant to Tenant shall be sent by United
States certified or registered mail, postage prepaid, addressed to Tenant at the
address specified in the Basic Sublease Information, or to such other firm or to
such other place as Tenant may from time to time designate in a notice to
Subtenant. All notices and demands shall be deemed given on the date personally
delivered to the address designated above or on the date mailed as provided
above.

        29.   Rental Adjustments. In addition to Basic Rent provided to be paid
hereunder, Subtenant shall pay, as Additional Rent, Subtenant's Proportionate
Share of Basic Operating Cost which exceeds the expense stop noted in the Basic
Sublease Information, in the manner set forth below.

        a.     Definition: For purposes hereof, the terms used in this
Paragraph 29 shall have the following meanings:

        (1)   "Basic Operating Cost" shall mean all expenses and costs of every
kind and nature which Tenant shall pay or become obligated to pay because of or
in connection with the operation of the Building and Tenant's personal property
used in connection with the operation of the Building and supporting facilities
of the Building, and such additional facilities now and in subsequent years as
may be determined by Tenant to be necessary to the operation of the Building
including, but not limited to, the following:

          (i)  All wages, salaries, and related expenses and benefits of all
on-site and off-site employees engaged directly in the operation, management,
maintenance, engineering, and security of the Building, and the costs and rental
value of an office in the Building; provided, however, that Basic Operating Cost
shall not include leasing commissions paid to any real estate broker,
salesperson, or agent.

         (ii)  Supplies, materials, tools, and rental of equipment used in the
operation, management, and maintenance of the Building.

        (iii)  Utilities, including water and electricity, gas, sewer, heating,
lighting, air conditioning and ventilating and the cost of electrical surveys of
the Building.

        (iv)  All maintenance, janitorial, and service agreements for the
Building and the equipment therein, including without limitation, alarm
services, garbage and waste disposal, security service, water treatment, vermin
extermination, facade maintenance, roof maintenance, landscaping, window
cleaning, and elevator maintenance.

         (v)  A reasonable management cost recovery.

        (vi)  Accounting expenses, however Basic Operating Cost shall not
include the cost of negotiating subleases, collecting rents, evicting
Subtenants, nor shall it include costs incurred in legal proceedings with or
against any Subtenant or to enforce the provisions of any sublease.

       (vii)  All insurance premiums and costs including, but not limited to,
the premiums and cost of fire, casualty and liability coverage and rental
abatement and earthquake insurance (if Tenant elects to provide such coverage)
applicable to the Building and Tenant's personal property used in connection
therewith.

15

--------------------------------------------------------------------------------




      (viii)  Repairs, replacements, and general maintenance (excluding repairs
and general maintenance paid by proceeds of insurance or by Subtenant or other
third parties, and the alterations attributable solely to Subtenants of the
Building other than Subtenant).

        (ix)  All maintenance costs relating to public and service areas of the
Building including (but without limitation) sidewalks, landscaping, service
areas, mechanical rooms, and Building exteriors.

         (x)  All taxes and assessments and governmental charges, whether
federal, state, county, or municipal, and whether by taxing districts or
authorities presently taxing the Building or by others, whether subsequently
created or otherwise, and whether foreseen or unforeseen, and any other taxes
and assessments attributable to the Building, including rent taxes, gross
receipt taxes, business license taxes, and fees for permits for the Building,
and any other tax or charge levied wholly or partly in lieu thereof, excepting
only inheritance or estate taxes and state or federal income taxes

        (xi)  Amortization (together with reasonable financing charges) of
capital improvements over the useful life of such improvements made to the
Building subsequent to the Term Commencement Date which will improve the
operating efficiency of the Building or which may be required to comply with
laws, ordinances, rules or regulations promulgated, adopted, after completion of
the initial construction of the Building.

       (xii)  All costs of contesting the amount of any taxes affecting the
Building.

        Notwithstanding anything to the contrary herein contained, Basic
Operating Cost shall not include (aa) the initial construction cost of the
Building; (bb) depreciation on the initial construction of the Building; (cc)
the cost of providing Subtenant Improvements to Subtenant or any other
Subtenant; (dd) debt service (including, but without limitation, interest,
principal, and any impound payments) required to be made on any mortgage or deed
of trust recorded with respect to the Building and/or the real property on which
the Building is located other than debt service and financing charges imposed
pursuant to Paragraph 27 a.(1)(xi) above; and (ee) the cost of special services,
goods, or materials provided for the exclusive use of a single Subtenant. In the
event that the Building is not fully occupied during any fiscal year of the Term
as determined by Tenant, an adjustment shall be made in computing the Basic
Operating Cost for such year so that Basic Operating Cost shall be computed as
though the Building had been one hundred percent (100%) occupied; provided,
however, that in no event shall Tenant be entitled to collect in excess of one
hundred percent (100%) of the total Basic Operating Cost from all of the
subtenants in the Building, including Subtenant. All costs and expenses shall be
determined in accordance with generally accepted accounting principles which
shall be consistently applied (with accruals appropriate to Tenant's business).
Basic Operating Cost shall not include specific costs incurred for the account
of, separately billed to and paid by specific Subtenants.

        (2)   "Estimated Basic Operating Cost" for any particular year shall
mean Tenant's estimate of the Basic Operating Cost for such calendar year as
hereinafter provided.

        (3)   "Basic Operating Cost Adjustment" shall mean the difference
between Basic Operating Cost and Estimated Basic Operating Cost for any calendar
year determined as hereinafter provided.

        (4)   "Building" shall mean the Building described in the Basic Sublease
Information, plus all land on which it is located or which is used in connection
with the Building.

        (5)   "Expense Stop Operating Costs" shall mean the Basic Operating Cost
that exceeds $5.70 per Rentable Square Feet.

        b.     Payment of Estimated Basic Operating Cost. During the last month
of each calendar year during the Term, or as soon thereafter as practicable,
Tenant shall give Subtenant written notice of

16

--------------------------------------------------------------------------------

the Estimated Basic Operating cost for the ensuing calendar year. Subtenant
shall pay Subtenant's Proportionate Share of the increase in the Estimated Basic
Operating Costs over the Expense Stop Operating Costs with installments of Base
Rent required to be paid pursuant to Paragraph 3 above for the calendar year to
which the estimate applies in monthly installments on the first day of each
calendar month during such year, in advance. Such payment shall be construed to
be Rent for all purposes hereof.

        c.     Computation of Basic Operating Cost Adjustment. Within one
hundred twenty (120) days after the end of each calendar year as determined by
Tenant or as soon thereafter as practicable, Tenant shall deliver to Subtenant a
statement of Basic Operating Cost for the calendar year just ended, accompanied
by a computation of Basic Operating Cost Adjustment. If such statement shows
that Subtenant's payment based upon Estimated Basic Operating Costs is less than
Subtenant's Proportionate Share of the increase of Basic Operating Cost over
Expense Stop Operating Costs, then Subtenant shall pay the difference within
twenty (20) days after receipt of such statement, such payment to constitute
additional rent hereunder. If such statement shows that Subtenant's payments of
Estimated Basic Operating Cost exceed Subtenant's Proportionate Share of
increases in Basic Operating Costs over Expense Stop Operating Costs, then
(provided that Subtenant is not in default under this Sublease) Subtenant shall
receive a credit for the amount of such payment against Subtenant's obligation
for payment of Subtenant's Proportionate Share of Estimated Basic Operating Cost
next becoming due hereunder. If this Sublease has been terminated or the Term
hereof has expired prior to the date of such statement, then the Basic Operating
Cost Adjustment shall be paid by the appropriate party within twenty (20) days
after the date of delivery of the statement.

        d.     Subtenant Audit. Subtenant shall have the right, at Subtenant's
expense and upon not less than five (5) working days prior written notice to
Tenant, to review at reasonable times Tenant's books and records for any
calendar year for purposes of verifying Tenant's calculation of Basic Operating
Cost and Basic Operating Cost Adjustment. In the event that Subtenant shall
dispute the amount set forth in any statement provided by Tenant under
Paragraph 29 above, Subtenant shall have the right not later than two (2) months
following the receipt of such statement, and upon condition that Subtenant shall
first deposit with Tenant the full amount in dispute, to cause Tenant's books
and records with respect to such calendar year to be audited. The Basic
Operating Cost Adjustment shall be appropriately adjusted, and any amounts shown
as being due to Subtenant by Tenant shall be immediately refunded to Subtenant
on the basis of such audit. If such audit discloses a liability for a refund or
credit by Tenant to Subtenant in excess of five percent (5%) of Subtenant's
Proportionate Share of the Basic Operating Cost Adjustment previously reported,
the cost of such audit shall be borne by Tenant. Otherwise the cost of such
audit shall be paid by Subtenant.

        30.   Taxes Payable by Subtenant. Subtenant shall be liable for all
taxes levied or assessed against all personal property, furniture or fixtures
placed by Subtenant in the Premises. If any such taxes for which Subtenant is
liable are levied or assessed against Tenant or Tenant's property and if Tenant
pays same or if the assessed value of Tenant's property is increased by
inclusion of personal property, furniture or fixtures placed by Subtenant in the
Premises, and Tenant pays the taxes based on such increase, Subtenant shall pay
to Tenant upon demand that part of such tax for which Subtenant is primarily
liable hereunder.

        31.   Quiet Enjoyment. Subtenant shall peaceably and quietly hold and
enjoy the Premises for the Sublease Term, without hindrance from Tenant or
Tenant's successors or assigns, subject to the terms and conditions of this
Sublease, including the performance by Subtenant of all of the terms and
conditions of this Sublease to be performed by Subtenant, including the payment
of rent and other amounts due hereunder.

17

--------------------------------------------------------------------------------


        32.   Successors and Assigns. Subject to the provisions of Paragraph 9
hereof, the terms, covenants, and conditions contained herein shall be binding
upon and inure to the benefit of the heirs, successors, executors,
administrators, and assigns of the parties hereto.

        33.   Attorneys' Fees. In the event that any action or proceeding is
brought to enforce any term, covenant or condition of this Sublease on the part
of Tenant or Subtenant, the prevailing party in such action or proceeding shall
be entitled to reasonable attorneys' fees to be fixed by the court.

        34.   Sublease Consideration. Upon occupancy in the Premises, Subtenant
has paid the sum of $46,375 as sublease consideration. Tenant may apply the
sublease consideration to pay the cost of performing any obligation which
Subtenant fails to perform within the time required by this Sublease, but such
application by Tenant shall not be the exclusive remedy for Subtenant's default.
If the sublease consideration is applied by Tenant, Subtenant shall on demand
pay the sum necessary to replenish the sublease consideration to its original
amount. To the extent not applied by Tenant to cure defaults by Subtenant, the
sublease consideration may be applied against the rent payable for the last
month of the term, or to cure damages caused by Subtenant during move out. The
sublease consideration shall not be refundable.

        35.   Corporate Authority. If Subtenant signs as a corporation, each of
the persons executing this Sublease on behalf of Subtenant does hereby covenant
and warrant that Subtenant is a duly authorized and existing corporation, that
Subtenant has and is qualified to do business in Utah, that the corporation has
full right and authority to enter into this Sublease, and that each and all of
the persons signing on behalf of the corporation were authorized to do so. Upon
Tenant's request, Subtenant shall provide Tenant with evidence reasonably
satisfactory to Tenant confirming the foregoing covenants and warranties.

        36.   Sublease Effective Date. Submission of this instrument for
examination or signature by Subtenant does not constitute a reservation of or
option for sublease, and it is not effective as a sublease or otherwise until
execution and delivery by both Tenant and Subtenant.

        37.   Brokerage. Subtenant represents and warrants that it has dealt
with no broker, agent or other person in connection with this transaction and/or
that no broker, agent or other person brought about this transaction other than
Canopy Properties, Inc., and Subtenant agrees to indemnify and hold Tenant
harmless from and against any claims by any other broker, agent or other person
claiming a commission or other form of compensation by virtue of having dealt
with Subtenant with regard to this leasing transaction. The provisions of this
Article shall survive the termination of this Sublease.

        38.   Force Majeure. Whenever a period of time is herein prescribed for
action to be taken by either party to the Sublease, said party shall not be
liable or responsible for, and there shall be excluded from the computation for
any such period of time, any delays due to strikes, riots, Acts of God,
shortages of labor or materials, war, governmental laws, regulations or
restrictions or any other causes of any kind whatsoever which are beyond the
control of said party.

        39.   Certain Rights Reserved by Tenant. Tenant shall have the following
rights, exercisable without notice and without liability to Subtenant for damage
or injury to property, persons or business and without effecting an eviction,
constructive or actual, or disturbance of Subtenant's use or possession or
giving rise to any claim for setoff or abatement of rent:

        a.     To decorate and make repairs, alterations, additions, changes or
improvements, whether structural or otherwise, in and about the Building, or any
part thereof, and for such purposes, and subject to the provisions of this
Sublease, to enter upon the subleased Premises.

        b.     To have and retain a paramount title to the subleased Premises
free and clear of any act of Subtenant purporting to burden the encumber them.

        c.     To change the name by which the Building is designated.

18

--------------------------------------------------------------------------------




        d.     To take all such reasonable measures as Tenant may deem advisable
for the security of the Building and its occupants including, without
limitation, the evacuation of the Building for cause, suspected cause, or for
drill purposes and the temporary denial of access to the Building.

        40.   Personal Liability. The liability of Tenant to Subtenant for any
default by Tenant under the terms of this Sublease shall be limited to the
interest of Tenant in the Building and the land, and Tenant shall not be
personally liable for any deficiency. This clause shall not be deemed to limit
or deny any remedies which Subtenant may have in the event of default by Tenant
hereunder which do not involve the personal liability of Tenant.

        41.   Sublease Cancellation. Intentionally omitted.

        42.   Miscellaneous.

        a.     The term "Premises" wherever it appears herein includes and shall
be deemed or taken to include (except where such meaning would be clearly
repugnant to the context) the office space demised and improvements now or at
any time hereinafter comprising or built in the space hereby demised. The
paragraph headings herein are for convenience of reference and shall in no way
define, increase, limit, or describe the scope or intent of any provision of
this Sublease. The term "Tenant" in these presents shall include the Tenant, its
agents, successors, and assigns. In any case where this Sublease is signed by
more than one person, the obligations hereunder shall be joint and several. The
term "Subtenant" or any pronoun used in place thereof shall indicated and
include the masculine or feminine, the singular or plural number, individuals,
firms or corporations, and their and each of their respective successors,
executors, administrators, and permitted assigns, according to the context
hereof.

        b.     Time is of the essence of this Sublease and all its provisions.
This Sublease, in all respects, shall be governed by the laws of the State of
Utah. The Sublease, together with its exhibits, contains all the agreements of
the parties hereto and supersedes any previous negotiations. There have been no
representations made by the Tenant or understandings made between the parties
other than those set forth in this Sublease and its exhibits. This Sublease may
not be modified except by a written instrument by the parties hereto.

        c.     If, for any reason whatsoever, any of the provisions hereof shall
be unenforceable or ineffective, all of the other provisions shall be and remain
in full force and effect.

        d.     This Sublease sets forth all the agreements and understandings
between Tenant and Subtenant with respect to the Premises and there is no
agreement or understanding, either oral or written, between Tenant and Subtenant
other than as set forth in this Sublease.

        e.     The Master Lease between Canopy Properties, Inc. and Gateway
Technology Center, LLC is attached hereto as Exhibit D, and is made a part of
this Sublease Agreement. If there is any discrepancy existing between this
Sublease Agreement and the Master Lease, the more stringent requirement shall
govern for purposes of this Sublease Agreement.

        f.      Exhibits A through D attached hereto are hereby incorporated
into this Sublease.

19

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have executed this Sublease the
day and year first above written.

TENANT/SUBLANDLORD:   SUBTENANT: Canopy Properties, Inc.   Caldera
International, Inc.
By:
 
/s/  BOYD WORTHINGTON      

--------------------------------------------------------------------------------


 
By:
 
/s/  ROBERT K. BENCH      

--------------------------------------------------------------------------------


Its:
 
Managing Director

--------------------------------------------------------------------------------


 
Its:
 
Chief Financial Officer

--------------------------------------------------------------------------------


Accepted by LANDLORD:
Gateway Technology Center, LLC
 
 
 
 
By:
 


--------------------------------------------------------------------------------


 
 
 
 
Its:
 


--------------------------------------------------------------------------------


 
 
 
 

20

--------------------------------------------------------------------------------


EXHIBIT A


Premises

        Initially 30,000 Approximate Square Feet identified as Suites 100, 200,
and 250 of the Canopy Office Building II, located at 355 South 520 West, Lindon,
Utah; and subsequently 5,000 approximate square feet identified as Suite 150,
and later approximately 5,000 additional square feet identified as Suite 175, as
outlined in the Basic Sublease Information.

Legal Description

        Lot 4, Plat "A" Gateway Technology Center II Subdivision (A Revision of
Gateway Technology Center "B"), Lindon, Utah, according to the official plat
thereof, filed October 1, 1999, as Entry No. 106960, Map Filing No. 8248, of the
Official Records of the Utah County Recorder.

Floor Plans

        Attached

--------------------------------------------------------------------------------


EXHIBIT B


Building Work

        "Building Standard Work"

        Subtenant accepts Subtenant Improvements existing in the Premises on
February 1, 2002 in "as is condition," except as noted in nonstandard work
below.

        "Building Nonstandard Work"

        Subtenant acknowledges the inclusion of existing furniture and
structured communication cabling in the Premises on February 1, 2002 in "as is
condition," but nevertheless as a "nonstandard" part of the sublease.

--------------------------------------------------------------------------------


EXHIBIT C


FORM OF ESTOPPEL CERTIFICATE

I hereby certify that:

1.I am an authorized representative of the Subtenant in possession
of                        

2.Subtenant holds the Premises under a written sublease between itself as
Subtenant and Canopy Properties, Inc., as Tenant dated                         ,
20    

3.Subtenant's sublease of the Premises expires                         , 20    

4.As of the date of this certificate, Subtenant is not in default in the
performance of the sublease nor has it committed any breach.

5.So far as is known to me, the Tenant under the sublease is not, as of the date
of this certificate, in default in the performance of the sublease nor has it
committed any breach.

6.No rent has been paid by Subtenant in advance under the sublease except the
rent that became due on                         , 20    for the current month.

7.Subtenant has no claim against the Tenant for any deposits except
                        

8.Subtenant has, as of the date of this certificate, no defenses or offsets it
could allege in any action brought against it for rent accruing under the
sublease after                         , 20    

9.I make this certificate with the understanding that                         
is contemplating purchase of the subleased Premises and that if it does purchase
the Premises it will do so in material reliance on this certificate.

Executed on                         , 20    at Utah County, Utah.

I declare under penalty of perjury that the foregoing is true and correct.

Subtenant

By:  

--------------------------------------------------------------------------------

   
Its:
 


--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------




EXHIBIT D


Rules and Regulations

1.Canopy Building II is a SECURE facility. Subtenant employees will be expected
to accept security conscious behavior as a condition of occupancy. Employees
will be fully responsible and accountable for their keys (if issued any), and
for their proximity access control cards. They will be required to report
IMMEDIATELY to Tenant's Security any loss of either!

2.Subtenant must use Tenant's window coverings in all exterior window offices.
No awning shall be permitted on any part of the Premises. Subtenant shall not
place anything against or near glass partitions or doors or windows which may
appear incompatible with the exterior architecture of the Building.

3.Subtenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, or stairways of the Building. The halls, passages, exits, entrances,
elevators and stairways are not for the general public, and Tenant shall in all
cases retain the right to control and prevent access thereto of all persons
whose presence in the judgment of Tenant would be prejudicial to the safety,
character, reputation and interests of the Building and its Subtenants; provided
that nothing herein contained shall be construed to prevent such access to
persons with whom any Subtenant normally deals in the ordinary course of its
business, unless such persons are engaged in illegal activities.

a.Subject to the provisions of the Sublease, no Subtenant and no employee or
invitee of any Subtenant shall go up on the roof of the Building without
Tenant's consent.

4.Except as expressly provided in the Sublease, the directory of the Building
will be provided exclusively for the display of the name and location of
Subtenants only, and Tenant reserves the right to exclude any other names
therefrom. Subtenant shall have certain rights respecting the Building lobby
directory as set forth in the Sublease.

5.All cleaning and janitorial services for the Building and the Premises shall
be provided exclusively through Tenant, and except with the written consent of
Tenant pursuant to the Sublease, no person other than those approved by Tenant
shall be employed by Subtenant or permitted to enter the Building for the
purpose of cleaning the same. Subject to Tenant's indemnification of Subtenant
in the Sublease, Tenant shall not in any way be responsible to any Subtenant for
any loss of any property on the Premises, however occurring, or for any damage
to any Subtenant's property by the janitor or any other employee or any other
person.

6.Tenant will furnish Subtenant, free of charge, with one (1) key to each
locking door within the premises. Tenant may make a reasonable charge for any
additional keys. Subtenant shall not alter any lock or install a new additional
lock or bolt on any door of its Premises without providing Tenant with
additional keys, except for Subtenant's confidential or vault areas, if any,
permitted in the Sublease. Subtenant, upon the termination of its tenancy, shall
deliver to Tenant the keys of all doors which have been furnished to Subtenant,
and in the event of loss of any keys so furnished, shall pay Tenant for Tenant's
out of pocket cost for replacing such keys.

7.If Subtenant requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain, and comply with, Tenant's reasonable
instructions in their installation, as provided in the Sublease.

8.The passenger elevators may not be used to move equipment, furniture, or large
merchandise or other similar property without prior consent and coordination of
the Property Manager, who will not unreasonably withhold or delay permission and
use.

9.Except as may be approved by Tenant as part of the Final Plans for the initial
Subtenant Improvements, Subtenant shall not place a load upon the Premises
exceeding the average pounds of live load per square foot of floor area
specified for the Building by the Building's Plans with the partitions to be
considered a part of the live load, without first obtaining Tenant's prior
written

--------------------------------------------------------------------------------

consent, which shall not be unreasonably withheld, conditioned or delayed. The
design loads are 50 psf plus 20 psf for partitions.

10.Subtenant shall not use or keep in the Premises any kerosene, gasoline, or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment. Subtenant shall
not use or permit to be used in the Premises any foul or noxious gas or
substance, do or permit anything to be done in the Premises which materially
obstructs, materially interferes, or materially injures Tenant or other
Subtenants, nor shall Subtenant bring into or keep in or about the Premises any
birds or animals, except, as required for a disabled individual, a seeing eye
dog when accompanied by its master.

11.No posters or pictures that may project the image of something distasteful or
insulting to anyone, or other potentially "distractive" adornments are allowed
in the building.

12.Except as specified in Subtenant's Plans or the Sublease, Subtenant shall not
use any method of heating or air conditioning other than that supplied or
approved by Tenant.

13.Subtenant shall not waste electricity, water or air conditioning and agrees
to cooperate fully with Tenant to assure the most effective operation of the
Building's cooling system by closing window coverings and to comply with any
reasonable governmental energy saving rules, laws or regulation of which
Subtenant has actual notice and which does not adversely affect the conduct of
Subtenant's business. Subtenant shall refrain from attempting to adjust controls
for the heating and air conditioning system.

14.Except as expressly provided in your Sublease, Tenant reserves the right to
change the street address of the Project or Building; provided, however, in the
event the address of the Building is changed by Tenant, Tenant agrees to
reimburse Subtenant for Subtenant's actual, documented and reasonable
out-of-pocket costs incurred by Subtenant in changing it's stationery and
notifying clients of its new address.

15.Tenant reserves the right to exclude from the Building between the hours of
6:00 p.m. and 8:00 a.m. (Monday—Friday), and all day Saturdays, Sundays and on
legal holidays, any person unless that person has a pass and/or furnishes proper
identification to Tenant's security personnel. Tenant reserves the right to
prevent access to the Building in case of invasion, riot, earthquake or other
emergency by closing the doors or by other appropriate action.

16.All water faucets or other water apparatus, and except with regard to
Subtenant's computers and other equipment which requires utilities on a
twenty-four hour basis, all electricity and gas outlets should be shut off
before Subtenant and its employees leave the Premises.

17.Subtenant shall not have delivered for use on the Premises ice, drinking
water, food, beverage, towel or other similar services, except at such hours and
under such regulations as may be fixed by Tenant.

18.The toilet rooms, toilets, urinals, wash bowls and other plumbing apparatus
shall not be used for any purpose other than that for which whey were
constructed and no foreign substance of any kind shall be thrown therein.

19.Subtenant shall not sell, or permit the sale at retail, of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise to the
general public in or on the Premises. Subtenant shall not make any room-to-room
solicitation of business from other Subtenants in the Building. Subtenant shall
not use the Premises for any business or activity other than that specifically
provided for in the Sublease.

20.Subject to the provisions of the Sublease, Subtenant shall not drill holes
into the partitions, woodwork or plaster or in any way deface the Premises or
any part thereof. All wall hangings/ pictures must be hung with a special
hanger, therefore, Tenant will hang all wall hangings. Subject to the Sublease,
Tenant reserves the right to direct electricians as to where and how telephone,
telegraph, telecommunication and computer wires are to be introduced to the
Premises. Subtenant

--------------------------------------------------------------------------------

shall not cut or bore holes for wires. Subtenant shall not affix any floor
covering to the floor of the Premises in any manner except as reasonably
approved by Tenant. Subtenant shall repair any damage resulting from
noncompliance with this rule.

21.Subtenant shall not install, maintain or operate upon the Premises any
vending machine without the written consent of Tenant, except for the use of its
employees and invitees only.

22.Canvassing, soliciting and distribution of handbills or any other written
material, and peddling within the Building are prohibited, and each Subtenant
shall cooperate to prevent same.

23.Tenant reserves the right to exclude or expel from the Building any person
who, in Tenant's judgment is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the Rules and Regulations of the
Building.

24.Subtenant shall not place in any trash receptacle any material which cannot
be disposed of in the ordinary and customary manner of trash and garbage
disposal. All refuse disposal shall be made in accordance with directions issued
by Tenant.

25.The Premises shall not be used for the storage of merchandise held for sale
to the general public, or for lodging or for manufacturing of any kind. No
cooking shall be done or permitted by Subtenant on the Premises, except that the
preparation of coffee, tea, hot chocolate and other beverages shall be
permitted, and the use of a microwave oven shall be permitted only in the
breakroom, provided that such equipment and use is in accordance with all
applicable federal, state and municipal laws, codes, ordinances, rules, and
regulations.

26.Subtenant shall not use in any space or in the public halls of the building
any mail carts or hand trucks except those equipped with rubber tires and side
guards or such other material handling equipment as Tenant may reasonably
approve. Subtenant shall not bring any other vehicles of any kind into the
Building including bicycles or scooters.

27.Without the written consent of Tenant, Subtenant shall not use the name of
the Building in connection with or in promoting or advertising the business of
Subtenant, except as Subtenant's address.

28.Subtenant shall comply with all safety, fire protection and evacuation
procedures and regulations reasonably established by Tenant and that are
consistent with the Sublease or any governmental agency.

29.Except as otherwise provided in the Sublease, the requirements of Subtenant
will be attended to only upon appropriate application to the Office of the
Building Property Manager. Except as required by the Sublease, employees of
Tenant shall not perform any work or do anything outside of the regular duties
unless under special instructions from Tenant and no employee of Tenant will
admit any person (Subtenant or otherwise) to any office (other than the
Premises) without specific instructions from Tenant.

30.Corridor doors, when not in use, shall be kept closed.

31.Each Subtenant shall cooperate with Tenant's employees in keeping its
Premises neat and clean.

32.Bicycles are not permitted in the building at any time. Bicycles are to be
kept in outside areas approved by Tenant, and not endangering any planted
landscaping.

33.Smoking will not be permitted within the Building or within 25 feet of
building entries. No Subtenant or Subtenant's agent, employee, invitee or
contractor may smoke anywhere on the Building Premises other than areas outside
the Building which are expressly designated as smoking areas.

34.No use of alcohol or illicit drugs will be tolerated in the building. With
prior written approval of the Tenant, social alcohol may be used for hosting or
other special events, and Subtenant will obtain Tenant's approval for such use
at least forty-eight (48) hours prior to the event.

--------------------------------------------------------------------------------

35.No machinery of any kind shall be operated by any Subtenant in its Premises
without the prior written consent of Tenant, nor shall any Subtenant use or keep
in the Building any inflammable or explosive fluid or substance.

36.No portion of any Subtenant's Premises shall at any time be used or occupied
as sleeping or lodging quarters.

37.Each Subtenant and its agents, employees and invitees shall park only in
those areas designated by Tenant for parking and shall not park on any public or
private streets contiguous to, surrounding or in the vicinity of the Building
without Tenant's prior written consent. All parking is first come basis.

38.Tenant will not be responsible for lost or stolen property, money or jewelry
from any Subtenant's Premises or public or common areas regardless of whether
such loss occurs when the area is locked against entry or not.

39.Movement in or out of the Building of furniture or large office equipment, or
dispatch or receipt by Subtenants of any bulky material or merchandise which
requires use of elevators or stairways, or movement through the Building
entrances or lobby shall be restricted to such hours as Tenant shall approve.
All such movements shall be under the supervision of the Property Manager, and
in the manner agreed between the Subtenants and the Property Manager by
pre-arrangement before performance. Such pre-arrangement initiated by a
Subtenant will include Property Manager's determination, and be subject to
Property Manager's decision and control, as to the time, method, and routing of
movement and as to limitations for safety or other concern which may prohibit
any article, equipment or any other item from being brought into the Building.
Subtenants shall assume all risk as to the damage to articles moved and injury
to persons or public engaged or not engaged in such movement, including
equipment, property and personnel of Tenant and it's Property Manager if damaged
or injured as a result of acts in connection with carrying out this service for
a Subtenant from time of entering the Property to completion of work; and Tenant
nor Property Manager shall not be liable for acts of any person engaged in, or
any damage or loss to any of said property or persons resulting from, any act in
connection with such service performed for a Subtenant.

40.Property Manager shall enforce the Rules and Regulations in a
non-discriminatory manner. If Property Manager agrees to less burdensome or more
favorable rules and regulations for the benefit of any other Subtenant, these
Rules and Regulations shall be automatically amended to include any such less
burdensome or more favorable rules and regulations.

41.No open flames or candles are permitted in the building.

42.Clean up of special events, birthday's and holiday decorations are the
responsibility of the Subtenant. An additional charge will apply for janitorial
clean up.

43.These Rules and Regulations are in addition to the terms, covenants,
agreements and conditions of any sublease of Premises in the Building. In the
event these Rules and Regulations conflict with any provision of the Sublease,
the Sublease shall control.

44.Tenant reserves the right to make reasonable additions and modification to
the Rules and Regulations.

--------------------------------------------------------------------------------



QuickLinks


OFFICE SUBLEASE
TABLE OF CONTENTS
SUBLEASE AGREEMENT
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
